         Case 1:20-cv-01139-JEB Document 14 Filed 04/16/21 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

                                                )
 UNITED STATES OF AMERICA,                      )
                                                )
                  Plaintiff,                    )
                                                )
        v.                                      )
                                                )
 $2,340,000.00 HELD BY LIBERIAN                 )
 COMPANY 1 ASSOCIATED WITH                      )
 PETROLEUM TANKER NAUTIC, WITH                  )
 INTERNATIONAL MARITIME                         )         Civil Action No. 20-1139 (JEB)
 ORGANIZATION NUMBER 9150377                    )
                                                )
        - and -                                 )
                                                )
 $9,998,941.91 ASSOCIATED WITH                  )
 PETROLEUM TANKER NAUTIC (IMO                   )
 9150377)                                       )
                                                )
                  Defendants.                   )
                                                )

                                      STATUS REPORT

       By and through its undersigned counsel, Plaintiff the United States of America (“United

States” or Government”) respectfully submits this status report pursuant to the Court’s Minute

Order of April 12, 2021.

       As the Court noted, on March 4, 2021, the Court quashed the writs obtained by two plaintiff

groups against the second tranche of Defendant Property in this case—namely, $9,998,941.91

associated with the sale of the Nautic being held by Wells Fargo Bank, N.A (the “Funds”). See

Levin v. Islamic Republic of Iran, Civ. A. No. 05-2494 (JEB), 2021 WL 1245232, at *9 (D.D.C.

Mar. 4, 2021). Thereafter, the Court dismissed the Levin Plaintiffs’ related turnover action. See

Levin v. Wells Fargo Bank, N.A., Civ. A. No. 21-0420 (JEB) (D.D.C. Mar. 22, 2021), Min. Order.
          Case 1:20-cv-01139-JEB Document 14 Filed 04/16/21 Page 2 of 3




The Levin Plaintiffs have indicated that they intend to seek appellate review of the Court’s orders

in these actions.

        As to the Levin Plaintiffs’ litigation concerning the Funds in South Dakota, the United

States recently sought to intervene in the writ and turnover actions in that jurisdiction. The parties

have agreed to seek to stay those matters until appellate review of the Court’s orders in the above

noted actions reach full finality.

        The United States also provides notice that it granted an additional extension to the claim

deadline for Crystal Holdings Limited (“Crystal Holdings”) pursuant to Supplemental

Rule G(b)(2)(ii)(B) of the Federal Rules of Civil Procedure. The deadline for Crystal Holdings to

submit a claim in this action is now set as 30 days following finality of the Court’s quashing orders

(i.e., after all avenues of appellate review have been exhausted).

        Considering the above, the United States believes it is prudent to delay further litigation in

this forfeiture action until final resolution of any appeals from the Court’s orders or the expiration

of the time to pursue any such appeals. The United States respectfully proposes to file a status

report within 14 days of the Court’s orders reaching finality with proposals for further proceedings

in this matter.



                                             *    *    *




                                                 -2-
        Case 1:20-cv-01139-JEB Document 14 Filed 04/16/21 Page 3 of 3




Dated: April 16, 2021
       Washington, DC
                                     Respectfully submitted,

                                     CHANNING D. PHILLIPS, D.C. Bar #415793
                                     Acting United States Attorney


                                     By:           /s/
                                           BRIAN P. HUDAK
                                           MICHAEL P. GRADY
                                           Assistant United States Attorneys
                                           555 Fourth Street, NW
                                           Washington, DC 20530
                                           (202) 252-2549

                                     Attorneys for the United States of America




                                    -3-
